DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 18 has been canceled. Claims 1-17 and 19-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 3/16/2021, with respect to claims 16-17 and 19-20  have been fully considered and are persuasive.  The rejection of 12/16/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance and allowable subject matter: The closest prior art of record is: Madison et al. (US 2015/0316005 A1) hereinafter Madison and Roth et al. (US 2016/0160710 Al) hereinafter Roth are the closest prior art of record. Madison discloses an engine system with a split exhaust which may utilize deceleration fuel shut off during a low torque demand situation and turn off fuel to the cylinders while operating both exhaust valves. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747